Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 12-13, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity:
[a] method for delivering a mental health resource to a person, comprising:
[…]
receiving […] information regarding [a] combination of Tarot cards;
determining, by a first […] algorithm, an emotional response likely to result from the combination of Tarot cards; and
generating, by a second […] algorithm, a message based upon the emotional response likely to result from the combination of Tarot cards, the message being constructed to provide insight or comment to the person regarding the situation.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing a Tarot card deck, a computer processor, artificial intelligence algorithms, employing email, electronic health records, social media, a user interface, an electronic gaming machine, a personal computing device, a computer program, a server, and/or a digital computer network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing a Tarot card deck, a computer processor, artificial intelligence algorithms, employing email, electronic health records, social media, a user interface, an electronic gaming machine, a personal computing device, a computer program, a server, and/or a digital computer network these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 4 in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20080124 by Ochiai et al (“Ochiai”), in view of PGPUB US 20200142963 A1 by Chen et al (“Chen”).
In regard to Claim 1, Ochiai teaches a method for delivering a mental health resource to a person, comprising: 
conducting a Tarot reading regarding a situation by pulling a combination of Tarot cards from a Tarot card deck;
(see, e.g., p190 regarding Tarot card deck and p215 regarding a combination of cards);
receiving, by a computer processor, information regarding the combination of Tarot cards;
(see, e.g., p215 regarding using RFID reader to identify the cards);
generating by an […] algorithm a message constructed to provide insight or comment to the person regarding the situation; and
(see, e.g., p217-218);
transmitting the message, by the computer processor, to the person.
(see, e.g., p218);
Furthermore, to the extent to which the cited prior art may fail to teach employing an artificial intelligence (AI) algorithm to generate an output, however, Chen teaches this feature (see, e.g., F2A, s213);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the predictive accuracy of the message given to the person.
In regard to Claim 3-4, Ochiai teaches providing a message.  To the extent that the message may or may not take on the claimed visual appearances such visual appearances are non-functional printed matter to the extent that they have no functional relationship to the substrate (i.e., the computer display) upon which they appear.  See MPEP 2111.05


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen.
In regard to Claim 2, Chen teaches employing a response prediction model (“predictive analytics estimator”) (see, e.g., F2A, s215);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the message by basing it on the output of a response prediction model.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of admitted prior art.
In regard to Claim 5, Applicant’s (published) specification at paragraph 65 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the user’s specific demographic information.

Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of admitted prior art.
In regard to Claim 6, Applicant’s (published) specification at paragraph 32 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the person’s chosen Tarot spread to determine how to generate the message.
In regard to Claim 7, see rejection of Claim 6 and MPEP 2144.04(VI)(B) in regard to duplication of parts.  Claim 7 merely claims duplicating the functioning claimed in Claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of official notice.
In regard to Claim 8, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that sending messages via email was old and well-known at the time of Applicant’s invention.  Such functionality allows for the recipient to receive the message on a range of computer devices.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the recipient to receive the message on a range of computer devices.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of official notice.
In regard to Claim 9, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that asking someone questions in regard to, e.g., their information preferences was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their preferences.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of admitted prior art.
In regard to Claim 10, Applicant’s (published) specification at paragraph 14 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing information gained from the person’s EHR in order to better tailor the messages the person receives to the user’s needs.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of official notice.
In regard to Claim 11, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that mining someone’s social media data was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their interests as revealed in that social media data.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.

Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen.
In regard to Claims 12 and 13, Ochiai teaches a method for delivering a mental health resource to a person, comprising: 
conducting a Tarot reading regarding a situation by pulling a combination of Tarot cards from a Tarot card deck;
(see, e.g., p190 regarding Tarot card deck and p215 regarding a combination of cards);
receiving, by a computer processor, information regarding the combination of Tarot cards;
(see, e.g., p215 regarding using RFID reader to identify the cards);
[…]
generating, by [an] algorithm, a message […], the message being constructed to provide insight or comment to the person regarding the situation.
(see, e.g., p217-218);

Furthermore, to the extent to which the cited prior art may fail to teach determining, by [an] artificial intelligence (AI) algorithm, an emotional response likely to result from [receiving certain media], however, Chen teaches this feature (see, e.g., F2A);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality as taught by Chen to the method otherwise taught by Ochiai in order to increase the ikely emotional impact of the message given to the person.

Furthermore, to the extent to which the cited prior art may fail to teach employing an artificial intelligence (AI) algorithm to generate an output, however, Chen teaches this feature (see, e.g., F2A, s213);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the predictive accuracy of the message given to the person.
In regard to Claim 15, Ochiai teaches these limitations.  See, e.g., p105. 
In regard to Claim 16, Ochiai teaches these limitations.  See, e.g., p105. 
In regard to Claim 17-18, Ochiai teaches providing a message.  To the extent that the message may or may not take on the claimed visual appearances such visual appearances are non-functional printed matter to the extent that they have no functional relationship to the substrate (i.e., the computer display) upon which they appear.  See MPEP 2111.05

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of official notice.
In regard to Claim 14, while Ochiai teaches employing a computing device to provide output to the person it may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that employing an electronic gaming machine as a computing device to provide information was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information while also being able to engage in gaming using the same machine.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information while also being able to engage in gaming using the same machine.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of official notice.
In regard to Claim 8, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that sending messages via email was old and well-known at the time of Applicant’s invention.  Such functionality allows for the recipient to receive the message on a range of computer devices.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the recipient to receive the message on a range of computer devices.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Chen, in view of official notice.
In regard to Claim 20, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that asking someone questions in regard to, e.g., their information preferences was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their preferences.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715